UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------------X                    12/27/2019
MICHAEL MOSCATELLO,
                                                                       NOTICE OF MOTION
                                    Plaintiff,
                                                                       18 Civ. 1395 (BCM)
                      - against -

ANDREW M. SAUL,
Commissioner of Social Security,

                                    Defendant.
----------------------------------------------------------------X


       PLEASE TAKE NOTICE that upon the accompanying Application for Equal Access to

Justice Attorneys’ Fees and annexed Affirmation in Support of Shandanette Molnar, and upon all

of the previous proceedings and papers filed herein, plaintiff, Michael Moscatello, will move this

Court, the Hon. Barbara C. Moses, United States Magistrate Judge, presiding at the United States

Courthouse, 500 Pearl Street, New York, New York, at a time to be determined by the Court for

an order:

        (1)      Accepting Plaintiff’s motion for reasonable attorneys’ fees pursuant to the Equal

Access to Justice Act, 28 U.S.C. § 2412(d);

        (2)      Granting Plaintiff leave to defer filing a memorandum of law in support of his

application for EAJA fees for a period of 60 days – until February 21, 2020 – in order to allow

the parties an opportunity to reach settlement of the fee issue; and
      (3)   For such other and further relief as deemed just and proper by this Court.


Dated: Bronx, New York                           BRONX LEGAL SERVICES
       December 24, 2019                         Attorneys for Plaintiff

                                             By: /s/ Shandanette Molnar
                                                 Shandanette Molnar, of Counsel
                                                 349 East 149th Street, 10th Floor
                                                 Bronx, New York 10451
                                                 Telephone: (718) 928-3675
                                                 Fax: (646) 859-8826
                                                 Email: smolnar@lsnyc.org




        Application GRANTED. SO ORDERED.


        _______________________________
        Barbara Moses, U.S.M.J.
        December 27, 2019
